Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6, 8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki U.S. 2016/0009128 in view of Suzuki U.S. 2015/0069826 and Fukuda U.S. 2017/0057136.
Re clm 6, Wakatsuki discloses a bearing device for vehicle wheel, the device comprising: an outer member (2, Fig. 1) having an inner periphery on which outside rolling surfaces (2a’s) in a plurality of lines are integrally formed; an inner member (4 and 5) including a hub wheel (4) and at least one inner ring (5) and having an outer periphery on which inside rolling surfaces (4a and 5a) in a plurality of lines are formed facing to the outside rolling surfaces in the plurality of lines, the hub wheel integrally including a vehicle wheel attachment flange (6) to which a vehicle wheel is attached at one end part and including a small-diameter stepped part (4b) extending in an axial direction and formed on an outer periphery at the other end part, the at least one inner ring being fitted by pressing ([0064]) to the small-diameter stepped part; rolling elements (3s) arranged in a plurality of lines and housed in a freely rollable manner between each inside rolling surface and the corresponding outside rolling surface; a protection cover (14) formed in a cylindrical shape and engaged with an inner periphery of an inner side opening of the outer member and having an outer peripheral surface on which a seal member (15) formed in a circular ring is provided; and a sensor holder (19) formed in a cylindrical shape and engaged outside of the protection cover on the inner periphery of the inner side opening of the outer member, wherein a sensor holder engagement part (20, Fig. 2) engaged with the sensor holder, a seal part (18, Fig. 4) in contact with the seal member of the protection cover, and a protection cover engagement part (16) engaged with the protection cover are formed on the inner periphery of the inner side opening of the outer member sequentially from an inner side end to an outer side in the axial direction (from right to left), an inner diameter of the seal 
Wakatsuki does not disclose the inner diameter of the seal part is equal to an inner diameter of the sensor holder engagement part.
Suzuki discloses the inner diameter of the seal part (where 41 contacts 20, Fig. 11) is equal to an inner diameter of the sensor holder engagement part where 40a contacts 20), and the seal part is adjacent to the sensor holder engagement part (20 at 41 is adjacent to 20 at 40a). The geometry of the inner periphery of the outer member of Suzuki provides for a simplified inner periphery shape which reduces machining costs as well as reduces the possible locations for stress concentrations to form.  The geometry also provides for a more compact bearing arrangement, since the protective cover and sensor holder can be located directly adjacent to each other as shown in Suzuki instead of spaced apart as shown in Fig. 3 of Wakatsuki.
It would have been obvious to one of ordinary skill in the art to modify the inner peripheral geometry of the outer member of Wakatsuki such that the inner diameter of the seal part is equal to an inner diameter of the sensor holder engagement part and the seal part is adjacent to the sensor holder engagement part (assuming Wakatsuki does not already disclose this feature) for the purpose of reducing machining costs as well as reducing the possible locations for stress concentrations to form and to provide a more compact bearing arrangement.
Wakatsuki does not disclose a small-diameter part connected with the tapered part, the seal member is provided between the tapered part and the small-diameter part.

It would have been obvious to one of ordinary skill in the art to modify the shape of the cover of Wakatsuki and provide a small-diameter part connected with the tapered part, the seal member is provided between the tapered part and the small-diameter part, as taught by Fukuda, for the purpose of providing a larger adhesion area between the seal and the protection cover, improving the overall retention of the seal on the cover as well as to resist forces in more directions while also allowing a greater sealing force between the seal and the outer member.
Re clm 8, Wakatsuki further discloses the seal member includes an annular protrusion part (15a, Fig. 2 and 4) protruding outward in a radial direction.
Re clm 10, Wakatsuki further discloses the annular protrusion part is formed in a lip shape (any protruding part can be considered a lip; dictionary defines lip as “any edge or rim”).
Re clm 12, 14 and 16, Wakatsuki further discloses a flange part (19b) is formed at an intermediate part on an outer peripheral surface of the sensor holder, the outer peripheral surface is engaged with the sensor holder engagement part (19a engages 20), and the sensor holder is engaged at a position determined when the flange part contacts with an end face of the outer member (where 2d contacts 19b).

Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that Fukuda does not disclose an outer diameter of the seal member is larger than the inner diameter of the seal part, however, (a) this feature is already taught by Wakatsuki in paragraph [0077] and (b) Fukuda does indeed disclose this feature.  See annotated Figure below. As can be seen, the seal member extends radially outward of the dashed line.

    PNG
    media_image1.png
    263
    405
    media_image1.png
    Greyscale

Figure 1 of Fukuda shows the portion of 13 (at 2) that holds seal is cylindrical and contacts left portion of metal cover. Thus, the seal outer diameter MUST be larger than the inner diameter of the bore in 13 that houses the seal if the cover portion to the left (at 2) contacts 13.
Not only does the rejection not require Fukuda to show this feature (since it is already provided by Wakatsuki), but Fukuda does in fact shown this feature in the drawings.
Applicant also argues that Fukuda does not disclose the first portion is engaged with the protection cover engagement part. Once again, Wakatsuki is already disclosed this feature.  Even assuming that Wakatsuki did not disclose this feature and the Fukuda reference was 
It is noted that Applicant isn’t arguing the rejection as written, since the rejection does not require Fukuda to disclose these features.  Fukuda is really only used to provide the second portion required by the claims.  Even if Applicant could convincingly argue that Fukuda also had to disclose these features, Fukuda does in fact disclose them as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656